IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-13-00241-CV

BETTY JANE GOSSETT,
                                                           Appellant
v.

THE ESTATE OF DONA LEE STOVALL,
DECEASED, LISA JAMIESON AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF
DONA LEE STOVALL, ET AL,
                                                           Appellees



                        From the County Court at Law No 2
                              Johnson County, Texas
                            Trial Court No. P200719377


                            MEMORANDUM OPINION


       The Clerk of this Court notified Appellant by letter dated September 25, 2013 that

the original filing fee of $175.00 was past due and that unless Appellant paid the filing

fee or filed an indigence affidavit within fourteen days, the appeal would be dismissed

without further notification. More than fourteen days have passed, and Appellant has

not paid the filing fee or filed an indigence affidavit.
        The Clerk’s letter also notified Appellant that the Court had not received the

docketing statement and warned Appellant that if the docketing statement was not filed

within 14 days from the date of the letter, this appeal would be dismissed without

further notification. More than fourteen days have passed, and the docketing statement

has not been filed.

        This appeal is dismissed. See TEX. R. APP. P. 42.3(b, c); 10TH TEX. APP. (WACO)

LOC. R. 5(c).




                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 24, 2013
[CV06]




Gossett v. Estate of Stovall                                                     Page 2